CHARLES J. SCHUCK, Judge.
Claimant, the Raleigh Steam Laundry, of Beckley, West Virginia, seeks reimbursement in the sum of $22.30, which amount it was obliged to pay for the repairs to one of its trucks, damaged by a state road truck. The accident occurred November 21? 1941, while claimant’s truck was parked at the side of Johnson road, Beckley, West Virginia. State road truck 1030-36 was parked on the opposite side of the road about fifty feet from claimant’s truck, and while the driver of the state road truck was absent therefrom, the brakes on the same released, causing the said state road truck to collide with and damage the claimant’s truck in the amount aforesaid.
The state road commission does not contest the claimant’s right to an award for the. said amount, but concurs in the claim for that amount; and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of twenty-two dollars and thirty cents ($22.30).